NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              LARRY C., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, K.P., Appellees.

                              No. 1 CA-JV 20-0215
                                 FILED 1-5-2021


           Appeal from the Superior Court in Maricopa County
                             No. JD36550
           The Honorable Bernard C. Owens, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Autumn Spritzer
Counsel for Appellee Department of Child Safety
                           LARRY C. v. DCS, K.P.
                            Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


S W A N N, Chief Judge:

¶1           Larry C. (“Father”) appeals the superior court’s order
terminating his parental rights to his daughter, K.P.1 He contends that the
court improperly delegated its fact-finding duty to the Department of Child
Safety (“DCS”). The record reveals otherwise. We therefore affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            For six years, including at the time of K.P.’s birth in September
2018, Father chronically abused methamphetamine and heroin. K.P. was
born substance-exposed, and after an unsuccessful in-home dependency,
DCS took custody of her and filed a dependency petition. The superior
court granted the petition and set concurrent case plans of family
reunification and severance and adoption.

¶3            DCS provided Father with substance-abuse testing,
substance-abuse treatment, and a parent aide during visits. DCS also asked
Father to engage in family treatment court and parenting classes. Father
participated inconsistently in services, missing most of his substance-abuse
group sessions and continuing to abuse amphetamine, methamphetamine,
opiates, codeine, morphine, and heroin.

¶4             In March 2020, DCS moved to terminate Father’s parental
rights under A.R.S. § 8-533(B)(3) and (B)(8)(c) based on his substance abuse
and K.P.’s out-of-home placement for fifteen months or longer. In June, the
superior court held a termination hearing. There, following a detailed
colloquy with the court, Father made a knowing and voluntary waiver of
his right to contest the allegations in the termination motion. After the close
of evidence, the superior court orally made specific findings of fact and
conclusions of law consistent with the termination of Father’s parental


1    The court also terminated the parental rights of K.P.’s biological
mother, but she is not a party to this appeal.


                                      2
                           LARRY C. v. DCS, K.P.
                            Decision of the Court

rights, and directed DCS to file a proposed order reflecting those factual
findings and conclusions of law. DCS did so, and in July 2020, the superior
court issued its final order terminating Father’s parental rights on the
grounds alleged. Father appeals.

                               DISCUSSION

¶5            Father contends that the superior court violated his due
process rights because it “completely delegated its fact-finding function” to
DCS by “simply sign[ing]” DCS’s proposed termination order “without
making a single addition, subtraction, or alter[ ]ation.” DCS responds that
Father waived this argument by not objecting either to DCS lodging a
proposed order or to any specific proposed findings in the order. The
decision to apply waiver is discretionary, and we decline to apply waiver
here because Father raises a pure issue of law. See Logan B. v. Dep’t of Child
Safety, 244 Ariz. 532, 536, ¶¶ 10–11 (App. 2018).

¶6              We review the interpretation of court rules and questions of
due process de novo. Brenda D. v. Dep’t of Child Safety, 243 Ariz. 437, 442,
¶ 15 (2018). “Due process entitles a party to notice and an opportunity to
be heard at a meaningful time and in a meaningful manner . . . .” Cruz v.
Garcia, 240 Ariz. 233, 236 ¶ 11 (App. 2016) (citation omitted). Ariz. R.P. Juv.
Ct. (“Rule”) 66(D)(1) allows a parent to “waive the right to trial on the
allegations contained in the motion or petition for termination of parental
rights by admitting or not contesting the allegations.” If the court accepts a
plea of no contest as knowing, intelligent, and voluntary, and determines
that the movant or petitioner has met its burden of proof, it must make
specific written findings of fact in support of the termination. A.R.S. § 8-
538(A); Rule 66(D)(1)(d), (F)(2)(a). “The primary purpose for requiring a
court to make express findings of fact and conclusions of law is to allow the
appellate court to determine exactly which issues were decided and
whether the lower court correctly applied the law.” Ruben M. v. Ariz. Dep’t
of Econ. Sec., 230 Ariz. 236, 240, ¶ 24 (App. 2012).

¶7            Here, Father fails to show that the superior court delegated its
fact-finding duty to DCS. The court made oral findings on the record
consistent with the termination of Father’s parental rights before asking
DCS to lodge a proposed order, which the court was free to accept, reject,
or amend. Nothing in the record suggests that the court automatically
adopted the proposed order. To the contrary, the court’s ultimate decision
to adopt the proposed order with a minor clerical correction suggests that
it reviewed the proposed order carefully. The order is written and provides




                                      3
                         LARRY C. v. DCS, K.P.
                          Decision of the Court

sufficient findings for appellate review.2 Accordingly, on this record, we
reject Father’s contention that the court improperly delegated its fact-
finding authority to DCS.

                              CONCLUSION

¶8           We affirm for the reasons set forth above.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




2      Though some of the factual findings were mislabeled as conclusions
of law, that was a purely stylistic irregularity.


                                        4